SUMMERS, Justice,
with whom KAUGER, Justice, joins, concurring in denial of judicial relief.
The substance of my previous vote remains as before. I would assume original jurisdiction on the Petition for Writ of Prohibition and Mandamus and deny the judicial relief sought therein. Graham v. Cannon, 574 P.2d 305, 309 (Okl.1978).
I have not participated earlier and remain a non-participant today in any action on any party’s request for administrative review or relief.
I do not participate in any effort to clarify the earlier Order of the Court's majority-